UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 17, 2010 BRITTON & KOONTZ CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Mississippi 0-22606 64-0665423 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 500 Main Street, Natchez, Mississippi39120 (Address of Principal Executive Offices) (Zip Code) (601) 445-5576 Registrant’s Telephone Number, Including Area Code: Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 17, 2010, the Board of Directors of Britton & Koontz Capital Corporation (the “Company”) declared a quarterly cash dividend on its common stock of $.18 per share, payable on September 15, 2010, to shareholders of record at the close of business on August 31, 2010.On August 17, 2010, the Company issued a press release announcing the declaration of the quarterly cash dividend.The press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Press Release issued by Britton & Koontz Capital Corporation dated August 17, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. BRITTON & KOONTZ CAPITAL CORPORATION August 17, 2010/s/ W. Page Ogden W. Page Ogden President and Chief Executive Officer Exhibit Index Exhibit Description of Exhibit Press Release issued by Britton & Koontz Capital Corporation dated August 17, 2010.
